A.W. McMichael brought suit against I.L. Thomas to annul a sale of 825 shares of stock in the Thomas Gravel Company, Inc., made by Thomas to McMichael, on the ground of fraudulent misrepresentation of the value of the stock. A.H. *Page 238 
Henderson intervened in the suit, claiming that he was the purchaser of 160 of the 825 shares of stock, and therefore had an interest in joining in the plaintiff's action to annul the sale. Answering the petition of intervention, the defendant denied that he had sold any of the stock to Henderson, or had had any dealings with him, and averred that he had merely accepted Henderson's indorsement on McMichael's promissory notes for a part of the price of the 825 shares of stock sold to McMichael. Henderson did not appear at the trial of the case, either in person or through his attorneys, and no evidence whatever was offered in his behalf to show that he had bought any of the capital stock from the defendant. The court gave judgment in favor of the defendant, rejecting the plaintiff's demand, without referring to the petition of intervention. Treating the judgment as a rejection also of his petition of intervention — which in fact it was — Henderson appealed. McMichael also appealed from the judgment. Thereafter a creditor of McMichael, having a judgment against him, seized his interest in the suit, and I.L. Thomas bought McMichael's interest in the suit at the sheriff's sale. The claim of McMichael against Thomas being thus extinguished by confusion, McMichael's appeal was dismissed by a decree of this court.
As far as the record shows, Henderson did not buy any of the stock from Thomas, but perhaps acquired a part of the 825 shares by agreement with McMichael. The judgment appealed from is therefore correct as far as Henderson is concerned. His attorneys did not argue the case or file a brief in his behalf, and perhaps concede that the judgment is correct as to his intervention.
The judgment is affirmed, so far as A.H. Henderson, intervener, is concerned. *Page 239